oOo Se IN DH Oe fF WD VN =

mo WNP PW PO KOO KO BRD RD RD ee
Co aN DH wv BP WD HH K§ OD VO TPO NAN DN Fe WY Ye KFS O&O

 

 

wo

United States of America,

VS.

Daniel Paul Miles, Jr.,

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

CR-16-00802-PHX-DJH

Plaintiff,
ORDER OF DETENTION

)
)
)
)
)
)
Defendant. )
)
)

 

Defendant appeared before this Court on a Petition for Revocation of Supervised

Release. The issue of detention was submitted to the Court. The Court considered the

Petition and file in determining whether defendant should be released on conditions set by

the Court.

The Court finds that defendant has failed to carry his burden of establishing by clear

and convincing evidence that he does not pose a serious flight risk or danger to any other

person or to the community pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

Procedure.

IT IS THEREFORE ORDERED that defendant be detained pending further

proceedings.

DATED this 23rd day of July, 2019.

i Lees

Jacki L. Ireland for Michelle H. Burns,
United States Magistrate Judge

 
